UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form CB TENDER OFFER/RIGHTS OFFERING NOTIFICATION FORM Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to file this Form: Securities Act Rule 801 (Rights Offering) o Securities Act Rule 802 (Exchange Offer) x Exchange Act Rule 13e-4(h)(8) (Issuer Tender Offer) o Exchange Act Rule 14d-1(c) (Third Party Tender Offer) o Exchange Act Rule 14e-2(d) (Subject Company Response) o Filed or submitted in paper if permitted by Regulation S-T Rule 101(b)(8) o Virtual Medical Centre, Limited (Name of Subject Company) N/A (Translation of Subject Company's Name into English (if applicable)) Australia (Jurisdiction of Subject Company's Incorporation or Organization) Cliff Rock Resources Corp. (Name of Person(s) Furnishing Form) Ordinary Shares (Title of Class of Subject Securities) N/A (CUSIP Number of Class of Securities (if applicable)) Virtual Medical Centre, Limited Attn: Mr. Wayne Hughes Level 4 201 Miller Street North Sydney NSW 2060 Australia Tel: +81 8 9388 0344 (Name, Address (including zip code) and Telephone Number (including area code) of Person(s) Authorized to Receive Notices and Communications on Behalf of Subject Company) April 30, 2010 (Date Tender Offer/Rights Offering Commenced) PART I INFORMATION SENT TO SECURITY HOLDERS Item 1.Home Jurisdiction Documents · Form of Shareholder Letter, dated April 30, 2010 · Form of Share Sale Agreement for Non U.S. Holders, dated April 30, 2010 · Form of Share Sale Agreement for U.S. Holders, dated April 30, 2010 Item 2.Informational Legends The required legends are included in the Share Sale Agreements referred to in Item 1. PART II INFORMATION NOT REQUIRED TO BE SENT TO SECURITY HOLDERS None. PART III CONSENT TO SERVICE OF PROCESS Not Applicable PART IV SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct as of May 4, 2010. CLIFF ROCK RESOURCES CORP. By: /s/ Michael Raymont Name: Michael Raymont Title: President
